                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                3:20-cv-15-RJC-DCK

CORY LAMONT WILLIAMS,                )
                                     )
            Plaintiff,               )
                                     )
      vs.                            )
                                     )                                   ORDER
EXPERIAN PLC, et al.,                )
                                     )
            Defendants.              )
____________________________________ )

       THIS MATTER is before the Court on its May 18, 2020, Order. (Doc. No. 3).

       Plaintiff filed the pro se Complaint along with an Application to Proceed in District Court

Without Prepaying Fees or Costs. (Doc. No. 2). The Application was not complete, and on May

18, 2020, the Court issued an Order denying the Application and requiring Plaintiff to either file a

complete Amended Application or pay the filing fee within 14 days. (Doc. No. 3). The Court

cautioned Plaintiff that failure to comply “will result in dismissal of this action without prejudice.”

(Doc. No. 3 at 1).

       Plaintiff has failed to comply with the Court’s Order and the time to do so has now expired.

It appears that Plaintiff has abandoned this action. The Court is unable proceed and this case will

therefore be dismissed without prejudice. Fed. R. Civ. P. 41(b) (“If the plaintiff fails to prosecute

or to comply with these rules or a court order, a defendant may move to dismiss the action or any

claim against it.”); Link v. Wabash R.R. Co., 370 U.S. 626, 631-33 (1962) (although Rule 41(b)

does not expressly provide for sua sponte dismissal, a district court has the inherent power to

dismiss a case for lack of prosecution or violation of a court order).

       IT IS, THEREFORE, ORDERED that:

                                                  1



       Case 3:20-cv-00015-RJC-DCK Document 4 Filed 06/17/20 Page 1 of 2
(1) This action is dismissed without prejudice for Plaintiff’s failure to comply with the

   Court’s May 18, 2020 Order.

(2) The Clerk of this Court is directed to terminate this action.



                                   Signed: June 16, 2020




                                           2



Case 3:20-cv-00015-RJC-DCK Document 4 Filed 06/17/20 Page 2 of 2
